Title: From George Washington to George Clinton, 28 June 1779
From: Washington, George
To: Clinton, George


        
          Dr Sir,
          Head Quarters New Windsor June 28th 1779
        
        I have the honor to inclose you an extract from my letter of the 21st to Genl Sullivan by which you will perceive I have informed him that Lieut. Col. Pauling with a part of his command will join Genl Clinton at Ononquaga and proceed on the ulterior operations of the expedition. As you left the matter to my determination whether the party should return or proceed on the western service after effecting the primary object—I have preferred the latter as the safest. By some intelligence from Canada received through Col. Hazen concurring with what Col. Van Schaick communicated some time since, it is said that 1500 Men were sent early in the spring to the posts on the Lakes. Though I do not give intire credit to this account, yet as it may be true, I am willing to strengthen the expedition as much as possible, to avoid an accident. I am to request your Excellency will give directions to Lt Col. Pauling accordingly. I have the honor to be With the greatest respect & esteem Sir Yr Most Obet, servant
        
          Go: Washington
        
      